DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 12, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohei (WO2013132531A1).

Regarding to Clam 1, Kohei teaches a vehicle comprising:
an ignition relay (Translation version, please see the A1. Apparatus configuration section, Paragraph 4 teaches the system comprises an ignition device, so it would be known the system comprises an ignition relay as well); and
a controller programmed to,
responsive to a request to activate the vehicle, activate the ignition relay (Translated version, please see the A1. Device configuration section, Paragraph 4, when the engine is started, it would be known that the ignition relay is activated as well, which would reflect the limitations under the broadest reasonable interpretation), and
during a deactivated state of the vehicle, generate a wake up signal (Translated version, A3. Restart Determination Process section, Paragraph 3, Fig. 3., the examiner considered idle stop is the deactivated state under the broadest reasonable interpretation, Step S205 would generate a wake up signal), and responsive to a current or voltage associated with the wake up signal being outside a predetermined range (Translated version, Fig. 3, Step 210, A3 section, Paragraph 4, the examiner considered SOC is related to current or voltage associated the wake up signal since the system need to determine whether the SOC meet certain requirements), activate the ignition relay for a predefined period of time (Translation version, A3 section, Paragraph 4).

Regarding to Claim 5, Kohei teaches the vehicle, wherein the controller is a body controller (Fig. 1, Part 10 is a control unit comprises different controller, translated version, A1, Paragraph 10 teaches the function of Part 10, and the body can be anything for the vehicle under the broadest reasonable interpretation).

Regarding to Claim 6, Kohei teaches a method for controlling operation of a vehicle, comprising:
by one or more controllers,
responsive to a request to activate the vehicle, activating an ignition relay (Translated version, please see the A1. Device configuration section, Paragraph 4, when the engine is started, it would be known that the ignition relay is activated as well, which would reflect the limitations under the broadest reasonable interpretation), and during a deactivated state of the vehicle (Translated version, A3. Restart Determination Process section, Paragraph 3, Fig. 3., the examiner considered idle stop is the deactivated state under the broadest reasonable interpretation),
generating a wake up signal (Fig. 3, Step S205 would generate a wake up signal), and
responsive to a current or voltage associated with the wake up signal being outside a predetermined range (Translated version, Fig. 3, Step 210, A3 section, Paragraph 4, the examiner considered SOC is related to current or voltage associated the wake up signal since the system need to determine whether the SOC meet certain requirements), activating the ignition relay for a predefined period of time (Translation version, A3 section, Paragraph 4).

Regarding to Claim 10, Kohei teaches the method, wherein the one or more controllers include a body controller (Fig. 1, Part 10 is a control unit comprises different controller, translated version, A1, Paragraph 10 teaches the function of Part 10, and the body can be anything for the vehicle under the broadest reasonable interpretation).

Regarding to Claim 12, Kohei teaches a vehicle control system comprising:
a controller programmed to, during a deactivated state of the vehicle (Translated version, A3. Restart Determination Process section, Paragraph 3, Fig. 3., the examiner considered idle stop is the deactivated state under the broadest reasonable interpretation), generate a wake up signal (Fig. 3, Step S205 would generate a wake up signal), and responsive to a current or voltage associated with the wake up signal being outside a predetermined range (Translated version, Fig. 3, Step 210, A3 section, Paragraph 4, the examiner considered SOC is related to current or voltage associated the wake up signal since the system need to determine whether the SOC meet certain requirements), activate an ignition relay of the vehicle for a predefined period of time (Translation version, A3 section, Paragraph 4).

Regarding to Claim 13, Kohei teaches the vehicle control system, wherein the controller is further programmed to responsive to a request to activate the vehicle, activate the ignition relay (Translated version, please see the A1. Device configuration section, Paragraph 4, when the engine is started, it would be known that the ignition relay is activated as well, which would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 16, Kohei teaches the vehicle control system, wherein the controller is a body controller (Fig. 1, Part 10 is a control unit comprises different controller, translated version, A1, Paragraph 10 teaches the function of Part 10, and the body can be anything for the vehicle under the broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 7-9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kohei (WO2013132531A1) in view of Srivastava (US2021/0126471 A1).

Regarding to Claim 2, Kohei fails to explicitly disclose, but Srivastava teaches a vehicle further comprising a traction battery and another controller programmed to, responsive to presence of a request designating a window of time for a charge event of the traction battery and a current time falling within the window, initiate the charge event [Kohei teaches the control unit has a plurality of controllers.  Srivastava teaches a control mechanism to start a charging of a battery in a specific timing window (Srivastava, Paragraph 101) to minimize the damage and wear of the battery (Srivastava, Paragraph 101).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohei to incorporate the teachings of Srivastava to control a charging of a battery based on specific time window in order to minimize the damage and wear of the battery (Srivastava, Paragraph 101).

Regarding to Claim 3, Kohei in view of Srivastava teaches the modified vehicle, wherein the another controller is a hybrid powertrain controller (Kohei, Fig. 1, Part 13, translated version, A1 section, Paragraph 10).

Regarding to Claim 4 Kohei in view of Srivastava teaches the modified vehicle further comprising an interface configured to receive the request designating a window of time for a charge event of the traction battery (Srivastava, Paragraph 101).

Regarding to Claim 7, Kohei fails to explicitly disclose, but Srivastava teaches a method further comprising, by the one or more controllers, responsive to presence of a request designating a window of time for a charge event of a traction battery and a current time falling within the window, initiating the charge event [Kohei teaches the control unit has a plurality of controllers.  Srivastava teaches a control mechanism to start a charging of a battery in a specific timing window (Srivastava, Paragraph 101) to minimize the damage and wear of the battery (Srivastava, Paragraph 101).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohei to incorporate the teachings of Srivastava to control a charging of a battery based on specific time window in order to minimize the damage and wear of the battery (Srivastava, Paragraph 101).

Regarding to Claim 8, Kohei in view of Srivastava teaches the modified method further comprising receiving the request designating a future start time for a charge event of the traction battery (Srivastava, Paragraph 101).

Regarding to Claim 9, Kohei in view of Srivastava teaches the modified method, wherein the one or more controllers include a hybrid powertrain controller (Kohei, Fig. 1, Part 13, translated version, A1 section, Paragraph 10).

Regarding to Claim 14, Kohei fails to explicitly disclose, but Srivastava teaches a vehicle control system further comprising another controller programmed to, responsive to presence of a request designating a window of time for a charge event of a traction battery and a current time falling within the window, initiate the charge event [Kohei teaches the control unit has a plurality of controllers.  Srivastava teaches a control mechanism to start a charging of a battery in a specific timing window (Srivastava, Paragraph 101) to minimize the damage and wear of the battery (Srivastava, Paragraph 101).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohei to incorporate the teachings of Srivastava to control a charging of a battery based on specific time window in order to minimize the damage and wear of the battery (Srivastava, Paragraph 101).

Regarding to Claim 15, Kohei in view of Srivastava teaches the modified vehicle control system, wherein the another controller is a hybrid powertrain controller (Kohei, Fig. 1, Part 13, translated version, A1 section, Paragraph 10).

Allowable Subject Matter
Claims 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747